Plaintiff has appealed from a judgment entered upon a verdict of no cause of action in favor of defendants and from an order denying his motion to set aside such verdict. Sunny-side road, a paved highway, in the village of Scotia, is intersected at right angles by a dirt road known as Washington street. On August 18, 1936, plaintiff was operating a truck northerly on Washington street and the collision occurred between that truck and an automobile which was being operated westerly on Sunnyside road by defendant Edna P. Congdon, which car was owned by the codefendant. As a result of the collision plaintiff asserted that he sustained personal injuries. The questions of negligence, contributory negligence and whether or not plaintiff sustained any injuries were pure questions of fact and the verdict of the jury is sustained by the evidence. Judgment and order unanimously affirmed, with costs.